Judgment, Supreme Court, Bronx County (William T. Martin, J.), rendered February 6, 1989, convicting defendant, after a jury trial, of attempted murder in the second degree and sentencing him to an indeterminate term of imprisonment of 8 Vs to 25 years, unanimously affirmed.
The defendant shot the complainant twice, in the back, at close range. The complainant and an independent eyewitness, both of whom had known defendant from the neighborhood, identified defendant as the shooter. Defendant’s claims of improper bolstering of the identification testimony of the People’s witnesses were not preserved by timely objections specifying the grounds of the objections (People v West, 56 NY2d 662). We decline to reach the issue in the interest of justice in view of the overwhelming evidence of the defendant’s guilt. Had we considered the issue and found error, we would have deemed the error harmless (People v Johnson, 57 NY2d 969; People v Middleton, 159 AD2d 350, lv denied 76 NY2d 792).
A flight charge to the jury was never requested by the defense, and so that issue was not preserved for review. In any event, there was no evidence of flight at the trial, so the court’s failure to charge the jury on that issue, sua sponte, was neither error nor prejudicial to the defense. Concur—Sullivan, J. P., Milonas, Rosenberger, Wallach and Smith, JJ.